DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 6/22/21 is acknowledged.
Drawings
The specification appears to indicate that Figure 11 shows prior art.  If this is the case, Figure 11 is required to include the “Prior Art” legend pursuant to MPEP § 608.02(g).  A proposed drawing correction, or clarification of the specification is required in response to this action.
	If the examiner is misinterpreting, please indicate as such on the record. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2016/0032702).
	Gay et al. (2016/0032702) disclose(s):
Apparatus, figure(s) 7;
Manifold assembly 82
a plurality of pressure exchangers, 20;
rotor 42;
chambers 68;
clean fluid 88;
dirty fluid 86;
first clean fluid conduit(s) 112;
second clean fluid conduit(s) 116;
pressure exchangers clean fluid inlet(s), lower right arrows entering 20;
pressure exchangers clean fluid outlet(s), upper right arrows entering 20;
first dirty fluid conduit(s) 106;
second dirty fluid conduit(s) 108;
pressure exchangers dirty fluid inlet(s), upper left arrows entering 20;
pressure exchangers dirty fluid outlet(s), lower left arrows entering 20;
wellbore 96
mobile trailer 122; 
high pressure pumps 104 & 110, inter alia;
clean fluid source 108;
mixer 102.
	Gay et al. (2016/0032702) disclose(s) using a manifold of a plurality of pressure exchangers, in parallel essentially, to recover dirty fluid segment pressure for use in charging a wellbore with clean fluid; & feeding from common dirty & clean fluid conduit(s) inlet(s); & discharging to common dirty & fluid discharge conduit(s), respectively; the common clean feeding the wellbore.  
	Gay et al. (2016/0032702) is/are silent on the notion of  “detachable”.  First, Gay et al. (2016/0032702) disclose(s) detachability as defined by applicant’s claim language; that is to say, the applicant nominally recites without putting forth further limitations.  
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of making a connection fixed vs modularly connected, in the relative sense), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	Additionally, with regard to relying on a plurality of pressure exchangers, it has been held that duplicating the components of a prior art device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	With regard to claim(s) 2, Gay et al. (2016/0032702) disclose(s) chamber extending through the rotors such that the clean & dirty fluids meet with the length of the conduit(s) such that streams remain isolated from each other.  
	With regard to claim(s) 6, Gay et al. (2016/0032702) disclose(s) a mixer mixing dirty fluid where, when of detachable design, the second clean fluid conduit(s) is ultimately detachable from the mixer.  Even so, that notwithstanding, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	With regard to claim(s) 10, Gay et al. (2016/0032702) disclose(s) a mobile trailer.  It is unclear the degree to which parsing the disclosure of Gay et al. (2016/0032702) to evaluate if a manifold can be construed to disclose(s) or suggest employing a plurality of manifolds, each with their own first clean fluid conduit(s).  However, the same reasoning as described above applies:
Gay et al. (2016/0032702) disclose(s) a plurality of manifolds as defined by applicant’s claim language.  
It has been held that duplicating the components of a prior art device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
	Finally, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA).
	It would have been obvious to modify Gay et al. (2016/0032702) to provide “detachability” in order to either increase efficiency or accommodate practical considerations.  
	Conclusion
Claim(s) 7, as amended, is withdrawn by the examiner as not reading on the elected invention(s).  
Claims 11-13 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.